DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
As to claim 2, the claim recites: “a light sensor, intensity of light in an environment” & “a display brightness”, which appears to be typographical errors.  Examiner suggests changing: “a light sensor, intensity of light in an environment” to “the light sensor, the intensity of light in the environment” & “a display brightness” to “the display brightness”, to maintain antecedent basis with claim 1.
As to claim 3, the claim recites: “a distance sensor, a distance between a user’s eyes and a screen” & “a first eye projection scheme”, appears to be typographical errors.  Examiner suggests changing: “a distance sensor, a distance between a user’s eyes and a screen” to “the distance sensor, the distance between the user’s eyes and the screen” & “a first eye projection scheme” to “the first eye projection scheme”, to maintain antecedent basis with claim 1.
As to claim 4, the claim recites: “by eye projection software, content displayed by” & “a second eye projection scheme”, appears to be typographical errors.  Examiner suggests changing: “by eye projection software, content displayed by” to “by the eye projection software, the content displayed by” & “a second eye projection scheme” to “the second eye projection scheme”, to maintain antecedent basis with claim 1.
As to claim 5, the claim recites: “a camera, facial information of the user” & “a third eye protection scheme”, appears to be typographical errors.  Examiner suggests changing “a camera, facial information 
As to claim 6, the claim recites, “the content”, which appears to be a typographical error.  Examiner suggests changing “the content” to “a content”, for antecedent basis purposes. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a brightness adjustment module” [claim 6], “a first eye protection scheme execution module” [claim 6], “a second eye protection scheme execution module” [claim 6], “a third eye protection scheme execution module” [claim 6], “the brightness adjustment module” [claim 7], “a light intensity acquiring unit” [claim 7], “a brightness comparing unit” [claim 7], “a display brightness adjustment unit” [claim 7], “a distance acquiring unit” [claim 8], “a distance comparing unit” [claim 8], “a display mode switching unit” [claim 8], “a communication mode switching unit” [claim 8], “a display content obtaining unit” [claim 9], “a color temperature increasing unit” [claim 9], “a display mode 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-2 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20110181541), in view of Raymann et al. (US 20180226055).
As to claim 1, Kuo teaches an eye protection method [abstract] for an intelligent terminal [abstract & fig. 1], wherein the eye protection method comprises: 
acquiring, by a light sensor (light sensor 14) [fig. 1 & para. 17-18], intensity of light in an environment [para. 17-18] in which the intelligent terminal is located, and adjusting a display brightness (display unit 11) [fig. 2 & para. 17-18 & 25-28] of the intelligent terminal according to the intensity of the light; and
acquiring, by a camera (image capture unit 13) [fig. 1 & para. 16], facial information of the user (pupil corresponding to face zone) [para. 19-24], and causing the intelligent terminal to perform a third eye protection scheme (blocks s14-s16) [para. 19-24 & 29-31] according to the facial information.
	Kuo does not explicitly teach acquiring, by a distance sensor, a distance between a user's eyes and a screen of the intelligent terminal, and causing the intelligent terminal to perform a first eye protection scheme according to the distance; and
obtaining, by eye protection software, content displayed by the intelligent terminal, and causing the intelligent terminal to perform a second eye protection scheme according to the displayed content.
Raymann teaches the concept of an eye protection method for an intelligent terminal [abstract] that utilizes:
acquiring, by a light sensor (sensing ambient light, example second system 312) [para. 24, 29, & 38-39], intensity of light in an environment [para. 24 & 29] in which the intelligent terminal is located, and adjusting a display brightness [para. 24 & 29] of the intelligent terminal according to the intensity of the light; 

obtaining, by eye protection software [fig. 7 & para. 29 & 73], content displayed by the intelligent terminal [para. 29], and causing the intelligent terminal to perform a second eye protection [fig. 7 & para. 73-77] scheme according to the displayed content.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the eye protection method of Kuo, such that the method further utilizes acquiring, by a distance sensor, a distance between a user's eyes and a screen of the intelligent terminal, and causing the intelligent terminal to perform a first eye protection scheme according to the distance; and obtaining, by eye protection software, content displayed by the intelligent terminal, and causing the intelligent terminal to perform a second eye protection scheme according to the displayed content, as taught by Raymann, to improve the health and wellbeing of the user, as taught by Raymann [para. 2-3 & 15].
As to claim 2, Kuo as modified by Raymann teaches the eye protection method for the intelligent terminal according to claim 1, wherein the acquiring, by a light sensor, intensity of light in an environment in which the intelligent terminal is located, and the adjusting a display brightness of the intelligent terminal according to the intensity of the light [see claim 1 above] specifically comprises: 
acquiring, by the light sensor [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39], the intensity of the light in the environment in which the intelligent terminal is located [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39]; 
comparing the intensity of the light with a light threshold [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39]; and 
when the intensity of the light is less than the light threshold, lowering display brightness of the intelligent terminal [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39].
As to claim 6, Kuo teaches an eye protection system [abstract] for an intelligent terminal [abstract & fig. 1], wherein the eye protection system comprises: 

a third eye protection scheme execution module [fig. 1 & para. 16], configured to cause the intelligent terminal to perform a third eye protection scheme (blocks s14-s16) [para. 19-24 & 29-31] according to facial information of the user (pupil corresponding to face zone) [para. 19-24] that is acquired by a camera (image capture unit 13) [fig. 1 & para. 16].
	Kuo does not explicitly teach a first eye protection scheme execution module, configured to cause the intelligent terminal to perform a first eye protection scheme according to a distance, acquired by a distance sensor, between a user's eyes and a screen of the intelligent terminal; and
a second eye protection scheme execution module, configured to cause the intelligent terminal to perform a second eye protection scheme according to the content, displayed by the intelligent terminal, that is obtained by eye protection software.
	Raymann teaches the concept of an eye protection system [abstract] that utilizes:
a brightness adjustment module [para. 24, 29, & 38-39], configured to adjust a display brightness [para. 24 & 29] of the intelligent terminal according to intensity of light, that is acquired by a light sensor (sensing ambient light, example second system 312) [para. 24, 29, & 38-39], in an environment [para. 24 & 29] in which the intelligent terminal is located; 
a first eye protection scheme execution module [fig. 3 & para. 38-39], configured to cause the intelligent terminal to perform a first eye protection scheme [fig. 6 & para. 66-72] according to a distance [fig. 3 & para. 38-39], acquired by a distance sensor (first system 310) [fig. 3 & para. 38-39], between a user's eyes and a screen of the intelligent terminal [figs. 2-3 & para. 32-36 &  38-39]; and
a second eye protection scheme execution module [fig. 7 & para. 29 & 73], configured to cause the intelligent terminal to perform a second eye protection scheme [fig. 7 & para. 73-77] according to the content, displayed by the intelligent terminal, that is obtained by eye protection software [fig. 7 & para. 29 & 73].

As to claim 7, Kuo as modified by Raymann teaches the eye protection system for the intelligent terminal according to claim 6, wherein the brightness adjustment module specifically comprises: 
a light intensity acquiring unit [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39], configured to acquire, by the light sensor, the intensity of the light of the environment in which the intelligent terminal is located [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39]; 
a brightness comparing unit [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39], configured to compare the intensity of the light with a light threshold [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39]; and
a display brightness adjustment unit [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39], configured to reduce display brightness of the intelligent terminal when the intensity of the light is less than the light threshold [Kuo: para. 17-18 & Raymann: para. 24, 29, & 38-39].

Allowable Subject Matter
Claims 3-5 & 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lin 			(US 20130082991).
Chen et al. 		(US 20110134091).
Fletcher et al. 		(US 20090278828).
Jung et al. 		(US 20140139560).
Song et al. 		(US 20150212575).
Sakamoto et al. 	(US 20080117323).
Kwon 			(US 20160293139).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694